DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claim is indefinite in that the term “the motive inlet” lacks antecedent basis, rendering the scope of the claim indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,887,017 to Arthur et al (Arthur et al). Arthur et al teaches a metallurgical furnace (col. 1 lines 1-5 for example) and spray cooled roof therefore, the roof comprising a hollow metal roof section (20) including an outer metal cover (42) and an inner metal plate (40) facing the interior of the furnace and defining an enclosed space (46) between the outer metal cover and the inner plate, a spray cooled system (50) within the enclosed space, an evacuation drain (48) coupled to the enclosed area, and a venturi pump (120) integrated with the spray cooled roof and coupled to the drain, thereby showing all aspects of claims 1, 8, 15 and 19.
With respect to claims 2 and 9, Arthur includes coolant supply header conduits (54) attached to fluid outlets and the outer liquid drain openings at the lowest portion of the enclosed space.
With respect to claims 3, 10 and 16, the venturi system of Arthur includes and inlet (84), an outlet (the opposite side of 127) and a motive inlet (127, see col. 3 lines 20-31 for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-14, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. As applied to claims 1, 8 and 15 above, Arthur et al shows all aspects of the above claims except any particular placement for the venturi pump or motive line, although these components, shown by Arthur et al, operate in substantially the same manner with substantially the same effect as those of the above claims. It has been held that motivation to shift the location of parts of an apparatus shown by the prior at to other equally useful locations on the apparatus would have been a modification obvious to one of ordinary skill in the art (see MPEP 2144.04 VI C). In the instant case, motivation to shift the location of the venturi pump system and/or motive lines shown by Arthur et al to any other equally useful location, including those instantly claimed, would have been a modification obvious to one of ordinary skill I the art at the time the invention was filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0132372 (the publication of the instant application) is also cited.

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk